TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 10, 2022



                                       NO. 03-21-00597-CV


        Public Utility Commission of Texas; Peter Lake, Chairman; Will McAdams,
     Commissioner; Lori Cobos, Commissioner; and Jimmy Glotfelty, Commissioner;
 each in his or her Official Capacity at the Public Utility Commission of Texas, Appellants

                                                  v.

       AMA Communications, LLC d/b/a AMA TechTel Communications, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order granting a temporary injunction signed by the trial

court on November 17, 2021 and from the interlocutory order denying appellants’ plea to the

jurisdiction and signed by the trial court on November 18, 2021. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

orders. Therefore, the Court affirms the trial court’s interlocutory order granting a temporary

injunction and interlocutory order denying appellants’ plea to the jurisdiction. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.